Title: To George Washington from Matthias Williamson, Jr., 18 July 1777
From: Williamson, Matthias Jr.
To: Washington, George



May it Please your Excellency
Elizabeth Town [N.J.]July. 18. 1777

Being informed last Evening that Mr Cornelius Blanchard had come over from Staten Island and desired to see me, as he intended to Return to his father’s family if it might be done with Safety to his Person; I immediately acquainted Colo: Dayton with the above, and by his Advice attended Mr Blanchard and acquaint your Excellency with what passed between us—He appeared fully determined to leave the Enemy and desirous of doing something that might prove his sincerity and be of Service to his Country—He talked with the greatest Freedom, of the Motions of the Enemy and among other Things mentioned the following—That the Pilots on board the Fleet had been carefully sought for, that they were principally acquainted to the Eastward and not to the Southward—That many of the Horses were in Sloops from their Sizes unfit for Sea & in several not even a Compass—From these Circumstances it was thought among the Officers, that the Fleet would not sail further than the North and East Rivers, that their Designs were against Connecticut or a Junction with their Northern Army & not the least Conjectures of their going to the Southward—Mr Blanchard assured me in the most free & positive Manner that he would again return & continue with us, as soon as he should be able to bring Intelligence of some Importance. I am Your Excellency’s Very Humble Servant

Matts Williamson Ju.A.D.Q. Mr Gl

